*195SEPARATE CONCURRING OPINION.
STURGIS, J.
In the case of Sidway v. Mo. Land & Live Stock Co., 163 Mo. 342, 372, 63 S. W. 705, the court said: ‘ ‘ The primary duty to make the pleading clear and unequivocal is on the party who drafts it; he it is, who without motion or suggestion from his adversary, on whom rests the onus of making the pleading definite and certain, which burden cannot be cast on the adversary, by the fault of the pleader failing to perform his own duty. And notwithstanding pur statute (section 629), requires pleadings to be liberally construed, etc., this only extends to the form of the pleadings, and does not apply to the fundamental requirements of a good pleading, and the pleader is not allowed now, any more than formerly, by inserting doubtful or uncertain allegations in a pleading, to throw upon his adversary the hazard of correctly interpreting its meaning.” The petition in this case certainly does not conform to this requirement and abounds in statements of purely legal conclusions rather than of facts. I agree that the demurrer ought to be sustained on the grounds stated by Farrington, J.
It seems to me, however, that the demurrer should have been sustained on another ground. The Supreme Court having held that plaintiff’s petition does not state facts entitling him to a specific performance of the contract for sale by one and purchase by the other defendant of the land in question, whereby plaintiff would receive $2000 and defendant Warren $5000 of the contract price, that question is out of the case. We are now asked to hold that the petition states a cause of action for damages for the wrongful refusal of defendants, or some of them, to carry out the contract for sale and conveyance of the land. As the plaintiff states in his petition that without specific performance “plaintiff can have no adequate legal right or remedy against either of them (defendants) for the recovery *196of the said $2000,” this court cannot he blamed for placing the same interpretation on the petition as the plaintiff himself has done.
Let ns look, however, at another phase of the case, particularly with reference to the liability of defendant Coyne. The case is here, on briefs only and we must also, as stated by the Supreme Court, analyze the petition and interpret plaintiff’s contention as best we can without the aid of oral argument. As we understand plaintiff, he contends that it is- not material whether his cause of action be in tort, for violation or inducing another to violate a contract of sale, or ex contractu, based on the contract of defendant "Warren to pay him a commission; that all that plaintiff is required to do is to state the facts and the rest is for the court. There is certainly nothing of an equitable nature left in the case unless the court can make the damages assessed, either ex contractu or ex delicto, a lien on the land as is prayed for. We find nothing, however, in the briefs or petition suggesting how or why this should be done. Certainly any judgment for damages against defendant Coyne, based on his refusal, or his wrongful' participation in Warren’s refusal, to carry out this contract to purchase, cannot be made a lien on Warren’s land.
Can defendant Coyne be held liable on any theory of the case? I think not. There is no contractual relation disclosed between Coyne and plaintiff. He must be held, if at all, for refusal to carry out the contract of purchase or for wrongfully participating in Warren’s refusal to carry out such contract. There are cases holding that, where a person wrongfully refuses to carry out his contract or induces another to do so whereby plaintiff suffers a loss, he has an action against the wrongdoer; but I do not think that principle can be applied here. Plaintiff’s petition is certainly bottomed on the theory that defendants Coyne and Warren made a valid contract of sale of this land— *197one that afforded to either a remedy for specific performance or damages against the other for a refusal to perform. The petition alleges: “That the defendants, for the wrongful purpose and with the fraudulent intent to deprive plaintiff of his said contracted commission and compensation, have taken the wrongful stand that they are under no obligation to, and they will not, further perform said contract or consummate said sale or conveyance to any extent, without which plaintiff can have no adequate legal right or remedy against either of them for the recovery of the said $2000. ” And it ends with the prayer for decree “that the said defendants shall, in all things, and fully, perform specifically the said contract of sale and conveyance upon the one hand and the purchase agreement upon the other hand.” The law is well settled that when the broker has procured a purchaser financially able to buy and who is willing to do so to the extent that he enters into a valid written agreement to purchase on the terms offered and accepted, then the agent has earned his commission and can sue for and recover the same from his principal, the vendor, regardless of whether such purchaser refuses to carry out the contract or not. When the agent has put it in the power of the vendor to maintain a suit for specific performance or for damages against the purchaser, then it is up to him to do so and he cannot refuse to pay the agent’s commission because of the purchaser’s refusal to comply with his contract. [Goldsberry v. Eades, 161 Mo. App. 8, 142 S. W. 1080 ; Goldsberry v. Thomas, 178 Mo. App. 334, 165 S. W. 1179; Love v. Owens, 31 Mo. App. 501; Hayden v. Grillo, 35 Mo. App. 647; Lombard v. Sills, 170 Mo. App. 555, 157 S. W. 93; 19 Cyc. 270.] So far as plaintiff’s rights are concerned it makes no difference whatever whether defendant Coyne, as purchaser, refused or not to consummate the sale and pay the purchase money after he had made an enforceable contract to do so. There is no claim’ *198that he is insolvent, even if that is material after Warren .had accepted him as a purchaser with his check for $1000 earnest money.
Of course, if Warren, the vendor, refused, with or without cause, to consummate the sale under such circumstances, he is liable on his contract to plaintiff for his commission. His refusal alone creates a cause of action in favor of the broker. [Sallee v. McMurry, 113 Mo. App. 253, 264, 88 S. W. 157; Herrick v. Woodson, 143 Mo. App. 258, 264, 127 S. W. 391; Brown v. Smith, 113 Mo. App. 59, 68, 70, 87 S. W. 556; Ennis v. Eager, 152 Mo. App. 493, 133 S. W. 850.] The fact that defendant Coyne also refused to carry out the contract could not affect Warren’s liability. That is fixed by Warren’s refusal. It would seem, therefore, that, the plaintiff, according to his petition, having procured a purchaser, Coyne, who is able to purchase and was accepted by Warren and who made a valid contract of ;sale affording a basis for specific performance, there is no reason shown why plaintiff did not bring suit in the ordinary way against Warren.
There is then no liability against Coyne, jointly with Warren or severally, because of hi's refusal to carry out his contract or for his aiding and inducing Warren to do so. As said in Bird v. Rowell, 180 Mo. App. 421, 425, 167 S. W. 1172: “Under the facts of this case, before plaintiff can recover of defendant the commission Wolfe (Warren) agreed to pay, he must show that Wolfe (Warren) cannot be held liable therefor and that defendant’s act caused such nonliability.” It is there held that because the vendor, Wolfe there and Warren here, is liable to the broker for the reasons above'stated, it cannot be said that Coyne’s refusal has caused plaintiff to lose anything. Coyne has not, by his refusal to carry it out after making a valid contract, destroyed or impaired plaintiff’s right to sue and recover from Warren. Plaintiff has not been damaged *199by Coyne’s act of refusal and there is no cause of action against him.
The same would be true of Coyne’s act in conspiring with and aiding or inducing Warren to refuse to carry out his contract. That would in nowise change Warren’s liability or lose Coyne anything.
Nor would it be different as to Coyne, or make Mm liable for his refusal, if there is no valid contract for purchase of the land enforceable by Warren against him. That showing would merely disclose that plaintiff had not procured a purchaser willing to buy. A prospective purchaser has a right to abandon the purchase without liability, at any time before he makes a binding contract and he is not a willing purchaser,. witMn the meaning of the law, unless he is willing to the extent of consummating the sale or to make a binding contract to do so. “Upon what theory can plaintiff claim damages against defendant for causing plaintiff to lose his pay for service rendered Wolfe (Warren) unless defendant did some wrongful act wMch prevented plaintiff from recovering from Wolfe (Warren). If the contract plaintiff obtained was no contract, how was defendant’s refusal to perform it a wrongful act for which he could be held liable in damages?” [Bird v. Rowell, supra, l. c. 429.]
Under no theory, therefore, can defendant Coyne be held liable and his demurrer was properly sustained.